Citation Nr: 1828594	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-40 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to October 28, 2012 for service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from July 2001 to September 2001 and from June 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2018, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is in the record.


FINDINGS OF FACT

1.  The Veteran was discharged from active service on June 9, 2008, her orginial claim for service connection for PTSD was received on July 1, 2008.  

2.  The Veteran's original claim for service connection for PTSD was denied in an October 2008 rating decision; while she submitted a notice of disagreement with this decision and received a statement of the case, she did not complete the appeal by submitting a substantive appeal.  

3.  In 2013, relevant service treatment records were received that existed at the time of the October 2008 rating decision, that were not previously associated with the claims folder, and that are related to the Veteran's claimed disability.


CONCLUSION OF LAW

The criteria for an effective date of June 10, 2008 for service connection for PTSD have been met.  38 U.S.C. §§ 5107(b), 5110(a) (2012); 38 C.F.R. §§ 3.156(c)(3), 3.400(b)(2)(i) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the duty to notify and duty to assist have been met.  Furthermore, given that this decision is fully favorable to the Veteran, any failure in the duty to notify or duty to assist was harmless error.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran contends that she is entitled to an effective date that is earlier than the October 28, 2012 date that is currently assigned for her service connected PTSD.  She argues that she continually pursued this claim starting from when she filed her original claim in July 2008 through the time it was granted, and believes that her PTSD should have the same June 10, 2008 effective date as her other service-connected disabilities.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  Title 38 of the Code of Federal Regulations clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

The Veteran submitted her original claim for service connection for PTSD in July 2008, which was within one year of discharge from service.  Her claim was denied in an October 2008 rating decision.  The Veteran submitted a notice of disagreement with this decision in September 2009 and she was issued a statement of the case in March 2010.  However, the Veteran did not submit any statement that can be interpreted as a substantive appeal within 60 days of receipt of the statement of the case.  Therefore, the October 2008 rating decision was apparently final and not subject to revision on the same factual basis.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2017).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2017).  

The Veteran submitted a new claim for service connection for PTSD on October 28, 2012.  Subsequently, new and material evidence was received, her claim was reopened, and service connection was eventually granted in an August 2014 rating decision.  This decision assigned an effective date of October 28, 2012, which was the date of receipt of the claim to reopen.  The effective date was based on 38 C.F.R. § 3.400(q)(2) (2017), which states that grants for service connection based on new and material evidence other than service department records that are received after a final disallowance, the effective date shall be the date of receipt of the new claim or date entitlement arose, whichever is the later.  

However, 38 C.F.R. § 3.156(c)(1) states that notwithstanding any other section in that part, at any time after VA receives a decision on a claim, if VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, 
VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a) regarding new and material evidence.  The service department records must be related to the claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3). 

In this case, additional service department records have been received.  They are date stamped as having been received by the Veteran's representative in July 2008, but it does not appear that they were associated with the claims file until July 2013.  These records include a Post-Deployment Health Assessment dated May 19, 2008.  7/17/2013 STR - Medical - Photocopy, p. 2.  A careful review of the service treatment records considered by the original October 2008 rating decision shows that this May 2008 assessment was not included.  The assessment includes questions designed to identify possible PTSD, some of which the Veteran answered in the positive.  This record therefore relates to the Veteran's claim.  That being the case, VA was obligated to reconsider the Veteran's original claim, and the October 2008 rating decision was not final.  

As noted, the Veteran submitted her original claim for service connection for PTSD within a year of discharge from service.  With reconsideration of her claim, she is now entitled to an effective date for service connection on the day following separation from active military service or the date on which entitlement arose.  38 C.F.R. §§ 3.156(c)(3), 3.400(b)(2)(i).  Resolving all doubt in favor of the Veteran, the Board finds that the proper effective date for service connection for PTSD is June 10, 2008, which is the day following her separation from active service.  38 U.S.C. § 5107(b).


ORDER

An effective date of June 10, 2008 for service connection for PTSD is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


